Citation Nr: 0415144	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the bilateral knees. 

2.  Entitlement to service connection for a respiratory 
disability to include asthma and as due to an undiagnosed 
illness.    


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991 in Southwest Asia during the Persian Gulf War.  He is a 
member of the New Hampshire Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied entitlement to 
service connection for chondromalacia of the knees and asthma 
on a direct basis and as due to an undiagnosed illness.   

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has reported that his Army National Guard unit 
has found him unfit for deployment by reason of 
Chondromalacia and asthma.  The claims file does not contain 
medical records from this unit.  VA is obliged to seek copies 
of relevant service medical, and other service department, 
records.  38 U.S.C.A. § 5103A(c)(1) (West 2002).

The periods of the veteran's active duty for training, and 
inactive duty training have not been verified.  Such 
verification could be relevant to determinations of service 
connection.

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should attempt to 
verify all periods of the veteran's 
active duty for training and inactive 
duty training.

2.  The RO or AMC should obtain all of 
the veteran's medical records, and all 
personnel records regarding 
determinations of the veteran's fitness 
to serve or be deployed, from the New 
Hampshire Army National Guard, or other 
authority having custody of these 
records.   

2.  If the RO or AMC finds that there is 
competent evidence of a link between 
current asthma and service, the veteran 
should be afforded a VA examination to 
determine the nature and etiology of any 
current respiratory disability.  The 
examiner should specify all current 
diagnoses, and express an opinion as to 
whether any current respiratory 
disability is, at least as likely as not 
(50 percent probability or more) related 
to a disease or injury in active service 
or active duty for training; or to an 
injury during inactive duty training.  
The examiner should also report whether 
there are objective signs of an 
undiagnosed respiratory disability.  The 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination

4.  If the RO or AMC finds that there is 
competent evidence of a link between 
current chondromalacia and service, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current knee disability.  
The examiner should specify all current 
diagnoses, and express an opinion as to 
whether any current knee disability is, 
at least as likely as not (50 percent 
probability or more) related to a disease 
or injury in active service or active 
duty for training; or to an injury during 
inactive duty training.  The claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination

3.  Then the RO or AMC should 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran.  The 
case should then be returned to the Board 
if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





